                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



BILLY REYNOLDS,

                               Petitioner,

           v.                                         CASE NO. 18-3091-SAC

KRISTI MILLER,

                               Respondent.


                     NOTICE AND ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se and submitted the filing fee. The

Court has reviewed the petition under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts.

                                 Background

     In March 2010, petitioner was convicted in the District Court

of Sedgwick County, Kansas, on his guilty plea to four counts of

aggravated indecent liberties with a child. Following his sentencing

in June 2010, petitioner filed a Notice of Appeal, and then a motion
to withdraw his guilty plea. The Notice of Appeal was dismissed, and

after the motion was denied by the trial court in February 2012,

petitioner filed a second Notice of Appeal.1 The Kansas Court of

Appeals affirmed the denial of the motion to withdraw on October 25,

2013, and the Kansas Supreme Court denied review on August 14, 2014.

State v. Reynolds, 311 P.3d 1167 (Table), 2013 WL 5870037 (Kan. App.

Oct. 25, 2013).
     On December 9, 2015, petitioner filed a motion to set aside the

1 In constructing this timeline, the Court has examined on-line records in
petitioner’s criminal case, Sedgwick County Case No. 09cr130, maintained by the
Kansas judicial system. See www.kansas.gov/countyCourts/search/records.
conviction. The motion was denied in February 2016, and petitioner

filed a Notice of Appeal. The Kansas Court of Appeals affirmed the

denial of relief. State v. Reynolds, 404 P.3d 355 (Table), 2017 WL

4453229 (Kan. App. Oct. 6, 2017). Petitioner did not seek review by

the Kansas Supreme Court.

     Petitioner filed this petition on April 12, 2018.

                               Discussion

     This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     A 1-year period of limitation shall apply to an application
     for a writ of habeas corpus by a person in custody pursuant
     to the judgment of a State court. The limitation period
     shall run from the latest of –

     (A)   The date on which the judgment became final by the
           conclusion of direct review or the expiration of the
           time for seeking such review;
     (B)   The date on which the impediment to filing an
           application created by State action in violation of
           the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;
     (C)   The date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if the
           right has been newly recognized by the Supreme Court
           and made retroactively applicable to cases on
           collateral review; or
     (D)   The date on which the factual predicate of the claim
           or claims presented could have been discovered through
           the exercise of due diligence.

     28 U.S.C. § 2244(d)(1).

    This limitation period generally runs from the date the judgment

of conviction becomes “final”, as provided by 28 U.S.C.

§2244(d)(1)(A). See Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir.

2000). “Direct review” of a conviction does not end until the
availability of direct appeal in the state courts and request for

review in the United States Supreme Court have been exhausted. Jimenez

v. Quarterman, 555 U.S. 113, 119 (2009). Under the Rules of the U.S.

Supreme Court, a party has ninety days following the conclusion of

direct appeal to seek review in the Supreme Court. U.S. S. Ct. Rule

13.1. Where a prisoner fails to seek review in the Supreme Court, the

limitation period begins to run when the ninety-day period for seeking

review expires. United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir.

2003).

     The habeas statute also contains a tolling provision:

     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.

     28 U.S.C. § 2244(d)(2).

     In addition, the one-year limitation period is subject to

equitable tolling in “rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (2000)(internal quotation marks omitted).

This remedy is available only “when an inmate diligently pursues his

claims and demonstrates that the failure to timely file was caused

by extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant

equitable tolling include “for example, when a prisoner is actually

innocent, when an adversary’s conduct – or other uncontrollable

circumstances – prevents a prisoner from timely filing, or when a

prisoner actively pursues judicial remedies but files a deficient
pleading during the statutory period.” Gibson, 232 F.3d at 808

(internal citations omitted). Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v.

Florida, 560 U.S. 631 651 (2010). However, “[s]imple excusable neglect

is not sufficient.” Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

                             Application

     Petitioner’s appeal from the denial of his motion to withdraw

was decided on October 3, 2013, and review was denied by the Kansas

Supreme Court on August 14, 2014. State v. Reynolds, 311 P.3d 1167

(Table), 2013 WL 5870037 (Kan. App. Oct. 25, 2013). Assuming that this

ruling may be treated as a direct appeal, petitioner then had ninety

days to seek review in the U.S. Supreme Court. That period ran from

August 15, 2014, through November 12, 2014, and the one-year habeas

limitation period began to run on November 13, 2014. Because it does

not appear that any action by petitioner tolled the limitation period,

it expired one year later, before petitioner filed his motion to set
aside conviction on December 9, 2015.

     Accordingly, to avoid the dismissal of this matter, petitioner

must show cause why it should not be dismissed due to his failure to

commence this action within the one-year limitation period.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including December 20, 2018, to show cause why this matter should

not be dismissed as time-barred. The failure to file a timely response

may result in the dismissal of this matter without additional prior

notice.

     IT IS SO ORDERED.

     DATED:   This 20th day of November, 2018, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
